            Case 1:18-cv-06598-OTW Document 36 Filed 06/26/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
MANUEL CARCHI,
                                                                 :
                                      Plaintiff,                 :   No. 18-CV-6598 (OTW)
                                                                 :
                     -against-                                   :        ORDER
                                                                 :
PAPPARDELLA REST. CORP., et al.,                                 :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         On June 13, 2019, the Court issued an opinion and order finding that the parties’

proposed settlement agreement was fair and reasonable under Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199 (2d Cir. 2015) with the exception of the agreement’s release

provision. (ECF 34). The parties were subsequently directed to re-submit a settlement

agreement for approval with a more narrowly tailored release provision, limiting the release to

the wage and hour claims at issue in this particular matter. Id. at 5.

         The parties have filed a revised settlement agreement that limits Plaintiff’s release to

“all Fair Labor Standards Act (‘FLSA’) and New York Labor Law (‘NYLL’) wage and hour claims,

which Claimant has or may have against Company as of the date of this Agreement.” (ECF 35-1

at 3). This release is now appropriately limited to the FLSA and NYLL claims raised in Plaintiff’s

complaint in this matter. Accordingly, I approve the parties’ settlement agreement as fair and

reasonable.

         IT IS HEREBY ORDERED THAT this action is dismissed with prejudice and without costs

provided, however, that the Court retains jurisdiction pursuant to the terms of the settlement
         Case 1:18-cv-06598-OTW Document 36 Filed 06/26/19 Page 2 of 2



agreement. Any pending motions are to be terminated as moot and all conferences are

cancelled.


       SO ORDERED.



                                                       s/ Ona T. Wang
Dated: June 26, 2019                                              Ona T. Wang
       New York, New York                                United States Magistrate Judge




                                             2
